Citation Nr: 0844601	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for spinal cerebellar 
degeneration, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to April 
1977.  His discharge documents reflect that he had four 
years' prior service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision 
from the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2004, the veteran testified at a hearing at the 
RO before a decision review officer (DRO).  In May 2005, the 
veteran testified at a hearing at the RO before the 
undersigned.  Transcripts of the hearings are of record.

In September 2006, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.

In an October 2008 written statement (at page 6) the 
veteran's service representative essentially raised a claim 
for service connection for all manifestations of the 
veteran's cervical and lumbar spine disabilities and all four 
affected extremities.  Given the Board's directive herein, a 
referral to the RO is not warranted.

The appeal is again REMANDED to the RO via AMC.  VA will 
notify the veteran if further action is required.


REMAND

Historically, in August 2003, the Board denied the veteran's 
claim for an increased evaluation for spinal cerebellar 
degeneration that was then evaluated as 10 percent disabling.  
The Board denied the claim because the evidence showed that 
the veteran's spinal cerebellar degeneration, evaluated by 
analogy under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8105, 
was manifested by mild symptoms.  However, the Board also 
noted that the medical evidence showed that the veteran had 
undergone treatment for cervical and lumbar stenosis, and 
referred these matters to the RO.

Prior to any RO action with regard to these other symptoms, 
in February 2004, the veteran filed a new claim for an 
increased evaluation for his service-connected spinal 
cerebellar degeneration.  The RO denied this claim in the May 
2004 rating decision on appeal herein.  In the September 2004 
notice of disagreement, the veteran's representative noted 
that some medical evidence cited by the RO raised a question 
as to whether the veteran, in fact, had spinal cerebellar 
degeneration, but that there was also medical evidence of 
cervical and lumbar spine orthopedic and neurologic symptoms.  
The veteran's representative also requested consideration of 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  In 
the January 2005 statement of the case, the DRO considered, 
and rejected, the request to refer the claim for extra-
schedular consideration.

In its September 2006 remand, the Board noted that there was 
conflicting evidence as to the etiology and extent of the 
neurological impairment caused by the veteran's spinal 
cerebellar degeneration, with one physician finding no 
evidence of neurological symptoms, another physician finding 
evidence of neurologic symptoms but indicating that they were 
not related to spinal cerebellar degeneration, and a third 
physician finding that there were neurologic symptoms related 
to the veteran's spinal cerebellar degeneration.  The RO 
attempted to obtain a medical opinion resolving these 
conflicting conclusions, but the requested examination was 
performed by a physician's assistant who stated that the 
issue could not be resolved with out resort to speculation.  
Clearly, this was an opinion that required a physician's 
expertise.

In the September 2006 remand, the Board found that an 
additional examination, by a physician, was warranted to 
obtain a definitive opinion as to the "exact" nature and 
etiology of the veteran's service-connected disability or 
disabilities.  The Board also noted that the issue of the 
propriety of an extra-schedular evaluation should be 
considered on remand, and specifically instructed that the 
RO's consideration of the claim for an increased rating 
should include consideration of the assignment of an extra-
schedular rating.

However, on remand, the RO did not address the issue of 
assignment of an extra-schedular rating when it readjudicated 
the veteran's claim in the September 2007 supplemental 
statement of the case (SSOC).  Thus, another remand is 
necessary in this case because the RO did not comply with the 
Board's September 2006 remand directive to consider an extra-
schedular evaluation.  See Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board are not complied 
with, the Board commits error as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).

In addition, the June 2007 VA examiner found, after 
examination of the veteran and a thorough review of the 
claims file including the previously expressed medical 
opinions, that the veteran's diagnosis was elusive and that 
the diagnosis of a spinal cerebellar degenerative condition 
was not substantiated and may have been incorrect.  The June 
2007 VA examiner did diagnose postoperative anterior-
posterior cervical fusion C5 through 7 with residuals, 
cervical spine degenerative changes with acquired spinal 
stenosis, and degenerative disc disease of the lumbar spine, 
with residuals.  The VA examiner also concurred with the 
conclusion of the physician who performed the May 2007 
electrodiagnostic studies, who found that the veteran's 
neurologic symptoms were due to peripheral neuropathy 
secondary to his non-service-connected diabetes.  With regard 
to the etiology of the veteran's current disability or 
disabilities, the VA examiner found that the veteran 
developed "his present condition" during service, the 
condition had been progressive in nature and continued to 
this day, and also noted that he was unable to distinguish 
any non-service-connected disorders.

The Board notes that, in the September 2007 SSOC, the RO 
continued to evaluate the veteran's spinal cerebellar 
degeneration under DC 8105, and found that a higher rating 
was not warranted under this diagnostic code.  The RO stated 
that "[t]he current evidence shows that the condition has 
been medically evaluated as postoperative anterior-posterior 
cervical fusion at the 5th cervical, 6th cervical, 7th cervical 
with residuals of degenerative changes" (page 2).  The RO 
then considered 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003), applicable to limitation of motion of the cervical 
spine and in effect at the time the veteran filed his claim, 
and under the current general rating formula for diseases and 
injuries of the spine in 38 C.F.R. § 4.71a (2008).  But, 
significantly, the RO did not address the veteran's lumbar 
spine degenerative disc disease or address the conflicting 
medical opinions as to the etiology of the veteran's 
neurologic symptoms, to include peripheral neuropathy.

However, as noted, in the October 2008 informal brief, (at 
page 4), the veteran's service representative noted a trend 
in the medical evidence indicating that the veteran's current 
disabilities were not being evaluated under the appropriate 
diagnostic codes.  He requested that service connection be 
granted for all manifestations of the veteran's cervical and 
lumbar spine disabilities and all four affected extremities 
(page 6).

Thus, the issue of whether the veteran's cervical and lumbar 
spine symptoms are caused by a disability other than spinal 
cerebellar degeneration was raised by the veteran and his 
representative as well as the medical evidence, and the June 
2007 VA examiner specifically attributed these symptoms to 
service.  It therefore appears that the veteran may have 
cervical and lumbar spine symptoms that are related to 
service that cannot be properly evaluated solely under DC 
8105.  Moreover, although the RO briefly addressed whether a 
higher rating was warranted under the diagnostic codes 
applicable to the cervical spine in the September 2007 SSOC, 
it did not address the diagnostic codes applicable to the 
lumbar spine or the conflicting medical opinions as to the 
etiology of the veteran's neurologic symptoms, to include 
peripheral neuropathy.  

Therefore, the Board finds that the RO should clearly 
characterize, or recharacterize, the veteran's currently 
service-connected disability, to include all of his cervical 
and lumbar spine symptomatology, and most accurately reflect 
all current manifestations of his service-connected 
disability.  The RO should then evaluate each of the 
veteran's orthopedic manifestations under the most 
appropriate diagnostic code or codes and address whether his 
neurologic manifestations are due to a cervical or lumbar 
spine disability, or due to his non-service-connected 
diabetes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991) (VA must consider potentially applicable diagnostic 
codes raised by the evidence of record, regardless of the 
contentions of the veteran).  See also 38 C.F.R. § 4.71a, The 
Spine, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Codes 5235 to 5243 (2008).  

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (emphasis added).

See also Allen v. Brown, 7 Vet. App. 439, 448 (2006) (to 
establish service connection for a disability on a secondary 
basis, there must be evidence sufficent to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service- connected 
disability).

As noted, the RO must also consider whether referral for an 
extra-schedular evaluation is warranted, particularly in 
light of the June 2007 VA examiner's statement that the 
effects of the veteran's condition limits his ability to work 
and play. 
 
In addition, the Board notes that the veteran indicated in a 
June 2001 statement in support of claim (VA Form 21-4138) 
that he was enrolled in a vocational rehabilitation program.  
This suggests that there may be a VA vocational 
rehabilitation folder and, although it would likely contain 
limited information if it exists, any such information, 
including the reasoning goal or award of vocational 
rehabilitation benefits would be relevant to the veteran's 
current appeal.  As such, any VA vocational rehabilitation 
folder should be obtained and associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file any VA 
vocational rehabilitation folder 
pertaining to the veteran.  This would 
include any application made by the 
veteran and any notice of a decision 
regarding that application and all 
pertinent vocational rehabilitation 
training records.

2.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim.  The 
RO/AMC should clearly characterize, or 
recharacterize, the veteran's currently 
service-connected disability, to 
incorporate any cervical and lumbar 
symptomatology, including all orthopedic 
manifestations and any neurologic 
manifestations found to be due to that 
disability, and cervical and lumbar spine 
disabilities, either within a single 
issue or as multiple issues.  The RO/AMC 
should specifically consider whether 
referral for consideration of an extra-
schedular evaluation is warranted.

If any benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue or issues 
currently on appeal as characterized, or 
recharacterized, in accordance with the 
Board's decision.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


(CONTINUED ON NEXT PAGE)

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

